Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Bennie Johnson, Jr., Appellant                        Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-14-00194-CR        v.                          12F0821-102). Opinion delivered by Chief
                                                      Justice Morriss and Justice Carter*,
The State of Texas, Appellee                          participating. Sitting by assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Bennie Johnson, Jr., has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 14, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk